Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment with respect to the claims filed March 18, 2021 and specification filed March 1, 2021 have been considered and are persuasive.  Claims 29 to 56 are allowed with claims 1 to 28 being cancelled. 
Claim 29 contains allowable subject matter including an LED light device or laser light device having the built in microwave sensor and comprising at least one LED and or laser light configured to perform illumination when the microwave sensor unit built in the light device is triggered, the at least one LED and or laser light device including at least one of a chip, dice, dual-inline-package, chip on board, and laser light source, the at least one light source having predetermined color and connected in parallel or series with the control circuit, wherein the microwave sensor built in the microwave sensor unit is unaffected by temperature, dust, humidity or ultraviolet light, the microwave sensor detection area extends approximately 360 degrees around the microwave sensor unit in the horizontal plane and also extends vertically, the microwave sensor is arranged to penetrate wood, mud, glass, cement, pottery, brick, clay, wall, divider and nonmetallic building materials in combination with all other features as claimed in claim 29.  Claims 30 to 43 depend on claim 29 and as such are also allowed.
Claim 44 is allowed because the prior art individual or taken as a whole does not teach the microwave sensor unit having the built-in RF transmitter to communicate with at least one light device and comprising at least one microwave unit having at least one built-in microwave sensor to detect moving objects within the area extending 360 degrees around the microwave sensor unit and vertically within the predetermined height, and which lacks a light source inside the microwave sensor unit, at least one RF transmitter or circuit built-in the microwave sensor unit to send out RF signals to the at least one light device for illumination in combination with all other features as claimed in claim 44.  Claims 45 to 56 depend on claim 44 and as such are also allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Y Quach Lee whose telephone number is 571-272-2373.  The examiner can normally be reached on Monday to Thursday from 8:00 am to 2:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. James Lee, can be reached on 571-272-7044.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Y M. Quach Lee/
Primary Examiner, Art Unit 2875